NOT FOR PUBLICATION                                    FILED
             UNITED STATES COURT OF APPEALS                                 JUN 1 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                     FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-50025

                Plaintiff-Appellee,             D.C. No.
                                                2:05-cr-00578-JFW-28
 v.

RUBEN MEDINA,                                   MEMORANDUM*

                Defendant-Appellant.

             Appeal from the United States District Court
                for the Central District of California
              John F. Walter, District Judge, Presiding

                 Argued and Submitted May 14, 2021
                        Pasadena, California

Before: BERZON and BYBEE, Circuit Judges, and CARDONE,**
District Judge.

      Defendant/Appellant Ruben Medina appeals the district court’s

denial of his motion for a reduced sentence pursuant to the First Step

Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (FSA). We have



      *
            This disposition is not appropriate for publication and is
not precedent except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Kathleen Cardone, United States District
Judge for the Western District of Texas, sitting by designation.
jurisdiction under 28 U.S.C. § 1291. We review denials of FSA

motions for sentence reductions for abuse of discretion. See Gall v.

United States, 552 U.S. 38, 52 (2007) (explaining that the abuse of

discretion standard “applies to all sentencing decisions”). We affirm.

      Assuming that Medina committed covered offenses that

rendered him eligible to move for a sentence reduction pursuant to the

FSA, the district court did not abuse its discretion when it denied his

motion.

      Medina was sentenced for the offenses giving rise to this appeal

in 2007, or eleven years before the FSA was enacted, and his original

twenty-year sentence has not since been disturbed. Medina’s

conspiracy to manufacture and distribute crack cocaine base and

distribute methamphetamine was charged as a violation of both 21

U.S.C. §§ 846 and 841(a)(1). Since this offense involved at least 500

grams of a substance containing a detectable amount of

methamphetamine, or at least 50 grams of methamphetamine, 21

U.S.C. § 841(b)(1)(A)(viii) (2006) was one of the applicable penalty

provisions. See United States v. Kelley, 962 F.3d 470, 475 (9th Cir.

2020). And Medina’s 2000 conviction for possession of cocaine for

sale in violation of California Health and Safety Code § 11351 was a


                                          2
predicate felony drug offense that triggered increased statutory

penalties under 21 U.S.C. § 841(b)(1) (2006). See 21 U.S.C. §

802(44).

      Under these circumstances, Medina was subject to a twenty-

year mandatory minimum sentence for the methamphetamine aspect

of his multi-drug conspiracy offense. See 21 U.S.C.

§ 841(b)(1)(A)(viii) (2006) (“If any person commits such a violation

after a prior conviction for a felony drug offense has become final,

such person shall be sentenced to a term of imprisonment which may

not be less than 20 years.”). And, although § 401 of the FSA reduced

the statutory sentencing enhancements for qualifying predicate drug

convictions under 21 U.S.C. § 841(b), Medina cannot benefit from

this change in the law.

       The FSA’s amendments to 21 U.S.C. § 841(b) concerning

enhanced sentences based upon prior drug convictions are applicable

only in cases where “a sentence for the offense has not been imposed

as of [December 21, 2018].” United States v. Asuncion, 974 F.3d 929

(9th Cir. 2020), held that a sentence is “‘imposed’ when the district

court pronounces the sentence,” id. at 934, which, in this case,

occurred in 2007. Therefore, the predicate offense originally applied


                                          3
to enhance Medina’s conspiracy sentence remains applicable,

resulting in a minimum twenty-year sentence on that charge. Had the

district court elected to resentence Medina on the crack cocaine

possession charge, which it could have (the parties recognized that

charge certainly qualified as a “covered offense”), the sentence on the

conspiracy count would still have been a twenty-year mandatory

minimum, as “a sentence for [that] offense [had] been imposed as of

[December 21, 2018].” (emphasis added).

      The district court thus correctly recognized that Medina’s prior

conviction for possession of cocaine for sale would no longer qualify

as a predicate felony offense, and would not trigger a 20-year

mandatory minimum, under current law. Still, Medina cannot now

benefit from the FSA’s amendments to 21 U.S.C. § 841(b) concerning

increased sentences based upon prior drug convictions. Because

Medina’s twenty-year sentence for his conspiracy offense is at its

statutory floor, the district court could not reduce it. See United States

v. Sharp, 883 F.2d 829, 831 (9th Cir. 1989). For these reasons, the

district court did not err when it denied Medina’s FSA motion for a

reduced sentence.

AFFIRMED.


                                           4